Citation Nr: 1200761	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran does not have a current right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's February 2006 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO has obtained all of the Veteran's service treatment records, as well as his identified private and post service medical treatment records.  The Veteran was provided with a VA examination for joints in June 2011.  This examination was conducted by a VA examiner who reviewed the Veteran's claims file; reviewed the history of the condition with the Veteran; examined the Veteran; and found that no right knee disability existed.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal was remanded by the Board in May 2011 for the purpose of examining the Veteran to determine the existence and etiology of the Veteran's claimed right knee disability.  

In June 2011, a VA examination for joints was conducted which concluded with a diagnosis of a normal right knee.  Accordingly, the RO has complied with the Board's remand.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran served on active duty in the Army from January 1973 to January 1995.  At his discharge examination in December 1994 the Veteran indicated he intended to file a claim for pain in his right knee.  However, he did not indicate any current problems with his right knee at that time and there are no STRs indicating any in-service problems or treatment for a right knee disability.

In December 1995, the Veteran filed a claim seeking service connection for a left knee disability.  No reference was made to any right knee disability.  
Ten years later, in December 2005, the Veteran filed his current claim seeking service connection for a right knee disability.  He attributes this condition to injuries incurred during military service.  He further alleges that this condition has been aggravated by his service-connected left knee disability.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

While the Veteran is competent to state that he currently has right knee pain which began during his military service, the record does not reflect that he has a current right knee disability.

In June 2011, a VA examination for joints was conducted.  The VA examiner reviewed the Veteran's claims folder; took a history of the claimed disability as described by the Veteran; and conducted a physical examination.  The examiner found a normal gait and x-ray examination of the right knee was within normal limits.  The examiner diagnosed a normal right knee.

Absent a current disability, the preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a right knee disability is denied.


___________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


